Citation Nr: 0616851	
Decision Date: 06/08/06    Archive Date: 06/26/06	

DOCKET NO.  91-48 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy, to include as secondary to the 
service-connected left femur disability.   

2.  Entitlement to service connection for arthritis of the 
left foot, to include as secondary to the service-connected 
left femur disability. 

3.  Entitlement to service connection for an inguinal hernia, 
to include as secondary to the service-connected left femur 
disability. 

4.  Entitlement to service connection for a respiratory 
disorder. 

5.  Entitlement to service connection for residuals of nose 
surgery. 

6.  Entitlement to service connection for allergies. 

7.  Entitlement to service connection for a back disorder, 
diagnosed as lumbosacral scoliosis, to include as secondary 
to the service-connected left femur disability. 

8.  Entitlement to service connection for bilateral hearing 
loss. 

9.  Entitlement to service connection for tinnitus. 

10.  Entitlement to service connection for right knee 
arthritis, to include as secondary to the service-connected 
left femur disability. 

11.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
left femur disability. 

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 

13.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder. 

14.  Entitlement to an increased evaluation for residuals of 
a fracture of the left femur with left knee pain, currently 
evaluated at 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied the benefits sought on appeal.  The 
veteran, who had active service from September 1950 to March 
1960 and additional service consisting of periods of active 
duty for training and inactive duty training in the Army 
National Guard and United States Air Force Reserve reportedly 
between 1977 and 1987, appealed those decisions to the BVA, 
and the case was referred to the Board for appellate review.  
In April 1998 and April 2004, the Board returned the case to 
the RO for additional development, and the case was 
subsequently returned to the Board for further appellate 
review.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, and the issue of whether new and 
material evidence has been submitted to reopen a clam for 
service connection for a psychiatric disorder will be 
addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  Bilateral peripheral neuropathy was not manifested during 
service and is not shown to be causally or etiologically 
related to service or to the service-connected left femur 
disability.  

2.  Arthritis of the left foot was not manifested during 
service or for many years following separation from service, 
and is not shown to be causally or etiologically related to 
service or to the service-connected left femur disability. 

3.  An inguinal hernia was not manifested during service, and 
is not shown to be causally or etiologically related to 
service or to the service-connected left femur disability.  

4.  A respiratory disorder was not manifested during service 
and is not shown to be causally or etiologically related to 
service. 

5.  Residuals of nose surgery were not manifested during 
service and are not shown to be causally or etiologically 
related to service.  

6.  Allergies were not manifested during service and are not 
shown to be causally or etiologically related to service.  

7.  A back disorder, diagnosed as lumbosacral scoliosis, was 
not manifested during service and is not shown to be causally 
or etiologically related to service or to the service-
connected left femur disability.  

8.  Right knee arthritis was not manifested during service or 
for many years following separation from service, and is not 
shown to be causally or etiologically related to service or 
to the service-connected left femur disability.  

9.  A left hip disorder was not manifested during service or 
for many years following separation from service, and is not 
shown to be causally or etiologically related to service or 
to the service-connected left femur disability.  

10.  An unappealed rating decision dated in February 1985 
denied service connection for a psychiatric disorder. 

11.  A rating decision dated in March 1999 determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder.  

12.  A Notice of Disagreement with respect to the RO's March 
1999 decision that determined that new and material evidence 
had not been submitted to reopen the previously denied claim 
for service connection for a psychiatric disorder was not 
received within one year of the April 1999 letter to the 
veteran that notified him of the March 1999 rating decision. 

13.  The residuals of the fracture of the left femur are not 
shown to be productive of moderate knee or hip disability or 
limitation of flexion of the thigh to 30 degrees, limitation 
of abduction motion beyond 10 degrees, limitation of 
extension of the leg to 15 degrees or limitation of flexion 
to 30 degrees.  


CONCLUSIONS OF LAW

1.  Bilateral peripheral neuropathy was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2005).  

2.  Arthritis of the left foot was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).  

3.  An inguinal hernia was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2005).  

4.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).  

5.  Residuals of nose surgery were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005). 

6.  Allergies were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 

7.  A back disorder, diagnosed as lumbosacral scoliosis, was 
not incurred in or aggravated by active service and is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2005).  

8.  Right knee arthritis was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).

9.  A left hip disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2005).

10.  The requirements for a timely Notice of Disagreement to 
the March 1999 rating decision, that determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.103, 3.159, 20. 200, 20.201, 20.302, 20.1103 (2005).  

11.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left femur with left knee 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in June 2001, April 2002, October 2002 and 
December 2002.  While these letters do not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
or the effective date should an increased evaluation be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statements of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claims.

The veteran essentially contends that the disorders he is 
seeking to establish as service-connected disabilities are 
either related to service or to his service-connected left 
femur disability.  Under VA laws and regulations, service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, a disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the inservice disease or 
injury, or in the claims for secondary service connection, 
medical evidence of a nexus between a current disability and 
a service connected disability.  Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Before addressing the merits of the veteran's specific 
claims, given that the he has contended that several of these 
disorders are related to his service-connected left femur 
disability, it would be helpful to the discussion and 
analysis if the history of the veteran's service-connected 
left femur disability was briefly reviewed.  The veteran's 
service medical records show that in March 1951 he sustained 
a simple spiral fracture of the distal third of the left 
femur when a North Korean house collapsed and a beam fell 
across his left leg.  Treatment during the subsequent 
hospitalization included traction and application of a body 
spica cast.  Hospital records indicate that the veteran was 
hospitalized for 190 days and was returned to general service 
duty in March 1952.  A Report of Medical Examination 
performed in April 1952 in connection with the veteran's 
discharge to reenlist indicated that the lower extremities 
were normal on clinical evaluation.  Subsequent medical 
examinations performed in connection with the veteran's 
discharge from specific periods of service, including those 
performed in January 1958, April 1958, and March 1960, all 
indicate the clinical evaluation of the lower extremities was 
normal.  

Following service, a VA orthopedic and surgery examination 
performed in June 1961 showed that there was no deformity and 
no external evidence of a fracture of the left femur.  There 
was no shortness of the left leg and there was no muscular 
atrophy.  X-rays of the left femur, including the knee, 
showed evidence of an old, well-healed fracture at the 
junction of the middle third of the distal one-third of the 
left femur in satisfactory alignment and position.  The 
orthopedic examiner indicated that the examination was 
essentially negative.  The pertinent diagnosis following the 
examination was an old healed fracture of the left femur 
without residuals.  

Based on this evidence, a July 1961 rating decision granted 
service connection for a fracture of the left femur with no 
residuals and assigned a noncompensable evaluation under 
Diagnostic Code 5255.  A BVA decision dated in March 1962 
affirmed the RO's decision to assign a noncompensable 
evaluation.  The noncompensable evaluation remained in effect 
until a May 1990 rating decision increased the evaluation to 
10 percent and recharacterized the disability as a residual 
fracture of the left femur with left knee pain.  The rating 
decision noted that a recent VA examination showed evidence 
of muscle atrophy of the left thigh with no limitation of 
motion but that there was a painful range of motion with 
crepitus.  The 10 percent evaluation has remained in effect 
since that decision.  With this background the Board will 
address the veteran's specific claims for service connection.  


Bilateral Peripheral Neuropathy

The veteran's service medical records contain no evidence of 
peripheral neuropathy.  Medical records dated following 
separation from service do, however, reflect that the veteran 
has been diagnosed as having peripheral neuropathy.  For 
example, a private electromyographic examination performed in 
September 2000 concluded with an impression of a study that 
suggested a sensory motor peripheral neuropathy of the lower 
extremities.  A VA outpatient treatment record dated in March 
2001 contains an assessment of neuropathy of the feet and a 
VA outpatient treatment record dated in June 2002 notes a 
history of peripheral neuropathy since about one year ago.  

But while the veteran has evidence of a current disorder 
diagnosed as bilateral peripheral neuropathy, none of the 
medical records contain any competent medical evidence that 
the bilateral peripheral neuropathy first diagnosed many 
years following separation from service was in any way 
related to either service or to his service-connected left 
femur disability.  Since there is no medical evidence 
offering an opinion of a relationship or nexus of the 
bilateral peripheral neuropathy to service or to the service-
connected left femur disability, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for this disorder.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's bilateral peripheral 
neuropathy had its origin during service or is related to 
service or his service-connected left femur disability in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in 
absence of evidence that the veteran's bilateral peripheral 
neuropathy is related to service or to his service-connected 
disability, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
bilateral peripheral neuropathy and service or his service-
connected left femur disability by way of the notification 
letters from the RO to him, but he failed to do so.  A 
claimant has the responsibility to present in support of 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a nexus or 
relationship between his current disability and an injury, 
disease, or event in service or to his service-connected left 
femur disability.  While the veteran is clearly of the 
opinion that his current bilateral peripheral neuropathy is 
related to either service or to his service-connected left 
femur disability, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
bilateral peripheral neuropathy, to include as secondary to 
the service-connected left femur disability is not 
established.  


Arthritis of the Left Foot

The veteran's service medical records contain no evidence of 
arthritis of the left foot.  Medical records dated following 
separation from service also showed that arthritis of the 
left foot was not manifested within one year of separation 
from service.  While medical records document the presence of 
arthritis of the left foot, for example, a private X-ray 
report dated in March 2003 contains findings of calcaneal 
spurs and minimal osteoarthritic disease at the distal 
interphalangeal joints of the 2nd to the 4th toes of the left 
foot, there is no competent medical evidence that suggests a 
nexus of relationship between the veteran's left foot 
arthritis and service or his service-connected left femur 
disability.  Under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's arthritis of the left foot had 
its origin during service or is related to service or his 
service-connected left femur disability in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in absence of evidence 
that the veteran's arthritis of the left foot is related to 
service or to his service-connected disability, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
arthritis of the left foot and service or his service-
connected left femur disability by way of the notification 
letters from the RO to him, but he failed to do so.  A 
claimant has the responsibility to present in support of 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a nexus or 
relationship between his current disability and an injury, 
disease, or event in service or to his service-connected left 
femur disability.  While the veteran is clearly of the 
opinion that his current arthritis of the left foot is 
related to either service or to his service-connected left 
femur disability, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
arthritis of the left foot, to include as secondary to the 
service-connected left femur disability is not established.  


Inguinal Hernia

The veteran's service medical records contain no evidence of 
an inguinal hernia during service and medical records dated 
following separation from service, specifically records of a 
VA hospitalization of the veteran in June 1998, showed that 
he underwent a left inguinal herniorrhaphy to repair a left 
inguinal hernia.  However, the veteran has submitted no 
medical evidence that demonstrates a nexus or relationship 
between his inguinal hernia and either service or his 
service-connected left femur disability.  In fact, a VA 
examination performed in September 2002 specifically stated 
that it was the examiner's opinion that the veteran's left 
inguinal herniorrhaphy was not secondary to his service-
connected left femur fracture.  Under these circumstances, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's inguinal hernia had its origin 
during service or is related to service or his service-
connected left femur disability in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Simply put, in absence of evidence that 
the veteran's inguinal hernia is related to service or to his 
service-connected disability, a grant of service connection 
is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
inguinal hernia and service or his service-connected left 
femur disability by way of the notification letters from the 
RO to him, but he failed to do so.  A claimant has the 
responsibility to present in support of claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a nexus or relationship between his current 
disability and an injury, disease, or event in service or to 
his service-connected left femur disability.  While the 
veteran is clearly of the opinion that his inguinal hernia is 
related to either service or to his service-connected left 
femur disability, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
inguinal hernia, to include as secondary to the service-
connected left femur disability is not established.  


Respiratory Disorder

A review of the veteran's service medical records does not 
reflect that a respiratory disorder was manifested or 
diagnosed during service.  In addition, a VA general medical 
examination performed in June 1961 indicated that the 
respiratory system was normal.  Further review discloses that 
it is not entirely clear that the veteran is currently, 
formally diagnosed as having a respiratory disorder.  For 
example, the veteran receives much of his medical care from 
the VA, and VA medical records dated in June 2001 and 
September 2002 which contain a listing of active problems the 
veteran was being followed for by the VA do not contain a 
diagnosis of a respiratory disorder.  

Nevertheless, even assuming that the veteran does in fact 
have a current respiratory disorder, it is clear that the 
record before the Board contains no medical evidence of a 
nexus or relationship between a respiratory disorder and 
service.  In the absence of both evidence of a current 
disorder and evidence of a nexus or relationship between a 
currently diagnosed respiratory disorder and service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

Given the medical evidence against the claim, for the Board 
to conclude that a respiratory disorder had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in absence of evidence that a respiratory disorder is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus or 
relationship between a respiratory disorder and service by 
way of the notification letters from the RO to him, but he 
failed to do so.  A claimant has the responsibility to 
present in support of claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a nexus or relationship between a current 
disability and an injury, disease, or event in service.  
While the veteran is clearly of the opinion that a 
respiratory disorder is related to service, as a layperson, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a respiratory disorder is not established.  




Residuals of Nose Surgery

The evidence of record reflects that the veteran underwent 
nose surgery, specifically a septoplasty for a nasal 
obstruction, at a VA medical facility in March 1998.  
However, the veteran's service medical records contain no 
evidence of a nasal disorder during service and the veteran 
has submitted no medical evidence that suggests a 
relationship between his nasal surgery in March 1988 and 
service.  In addition, a review of the medical evidence of 
record discloses no evidence suggesting a nexus or 
relationship between the veteran's nasal surgery performed 
many years following separation from service and service.  
Under these circumstances, there is simply no evidence that 
the veteran's nasal surgery was due to an injury, disease, or 
event in service.  Therefore, the preponderance of the 
evidence is against this claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the residuals of the nose surgery had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in absence of evidence that the residuals of the 
nose surgery are related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between the 
residuals of the nose surgery and service by way of the 
notification letters from the RO to him, but he failed to do 
so.  A claimant has the responsibility to present in support 
of claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a nexus or 
relationship between a current disability and an injury, 
disease, or event in service.  While the veteran is clearly 
of the opinion that the residuals of the nose surgery are 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
residuals of nose surgery is not established.  

Allergies

The evidence of record discloses that the veteran's service 
medical records contain no evidence that allergies were 
manifested during service.  Medical records dated following 
separation from service, specifically VA medical records, 
show that in January 1991 the veteran was seen for sinusitis 
and a record dated in February 1998 shows the veteran was 
seen for complaints of nasal congestion.  VA problem lists 
dated in June 2001 and September 2002 show that the veteran 
had been followed by the VA for a nasal allergy and allergic 
rhinitis.  Thus, the record reflects that the veteran has 
been diagnosed as having allergies.  

However, there is absolutely no competent medical evidence 
which demonstrates that the veteran's allergies are in any 
way related to service.  Consequently, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for allergies in 
the absence of evidence demonstrating a relationship between 
allergies and service.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's allergies had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in absence of evidence that the veteran's allergies are 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
allergies and service by way of the notification letters from 
the RO to him, but he failed to do so.  A claimant has the 
responsibility to present in support of claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a nexus or relationship between his allergies and 
an injury, disease, or event in service.  While the veteran 
is clearly of the opinion that his current allergies are 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
allergies is not established.  


Back Disorder

The veteran's service medical records do not reflect that a 
back disorder was manifested or diagnosed during service or 
for many years following separation from service.  While the 
veteran has clearly been diagnosed as having a back disorder, 
for example, a VA examination performed in September 2002 
concluded with diagnoses of clinical lumbosacral scoliosis, 
lumbar paravertebral myositis and generalized arthritis 
associated with disc space narrowing at L5 - S1, there is no 
medical evidence of record that indicates that any currently 
diagnosed back disorder is related to service or to the 
veteran's service-connected left femur disability.  In fact, 
the September 2002 VA examination specifically indicated that 
the veteran's lumbosacral scoliosis was not related to his 
service-connected left femur fracture.  The examiner 
explained that this was a congenital condition and it was the 
examiner's opinion that due to a congenital scoliosis the 
veteran had lumbar myositis and that due to the rotation may 
the veteran prone to suffer from arthritis and discogenic 
disease that was not secondary to his service-connected left 
leg disability.  The examiner concluded with an opinion that 
the present conditions were not secondary to the service-
connected residuals of the left femoral fracture with left 
knee pain.  

Based on this record, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  A back 
disorder was not manifested during service or for many years 
following service, and there is no competent medical evidence 
that suggests that any currently diagnosed back disorder is 
related to an injury, disease or event in service.  There was 
also no medical evidence that indicates that any currently 
diagnosed back disorder is related to the service-connected 
left femur disability, and indeed, as indicated above the 
medical evidence clearly eliminates such a relationship.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's back disorder had its origin 
during service or is related to service or his service-
connected left femur disability in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Simply put, in absence of evidence that 
the veteran's back disorder is related to service or to his 
service-connected disability, a grant of service connection 
is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
back disorder and service or his service-connected left femur 
disability by way of the notification letters from the RO to 
him, but he failed to do so.  A claimant has the 
responsibility to present in support of claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a nexus or relationship between his current 
disability and an injury, disease, or event in service or to 
his service-connected left femur disability.  While the 
veteran is clearly of the opinion that his current back 
disorder is related to either service or to his service-
connected left femur disability, as a layperson, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a back disorder, to include as secondary to 
the service-connected left femur disability, is not 
established.  


Right Knee Arthritis

The veteran's service medical records contain no evidence of 
right knee arthritis during service and medical records dated 
following separation from service do not show that arthritis 
of the right knee was manifested within one year of 
separation from service.  And while the veteran has been 
diagnosed as having right knee arthritis, for example 
following a September 2002 VA examination the veteran was 
diagnosed as having mild arthritis of the knees, there is no 
medical evidence that indicates that the right knee arthritis 
was related to an injury, disease or event in service.  There 
is also no medical evidence that the right knee arthritis was 
related to the service-connected left femur disability, and 
in fact, following the September 2002 VA examination the 
examiner indicated that the veteran's right knee disorder was 
not secondary to his residual fracture of the left femur with 
left knee pain.  The examiner indicated that the disorder was 
secondary to the natural process of aging.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for right 
knee arthritis.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's right knee arthritis had its 
origin during service or is related to service or his 
service-connected left femur disability in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in absence of evidence 
that the veteran's right knee arthritis is related to service 
or to his service-connected disability, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
right knee arthritis and service or his service-connected 
left femur disability by way of the notification letters from 
the RO to him, but he failed to do so.  A claimant has the 
responsibility to present in support of claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a nexus or relationship between his current 
disability and an injury, disease, or event in service or to 
his service-connected left femur disability.  While the 
veteran is clearly of the opinion that his current right knee 
arthritis is related to either service or to his service-
connected left femur disability, as a layperson, the veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for right knee arthritis, to include as secondary 
to the service-connected left femur disability, is not 
established.  


Left Hip

As with the veteran's other claims for service connection, 
the veteran's service medical records contain no evidence of 
a left hip disorder during service.  In addition, it is not 
clear that the veteran currently has a left hip disorder.  A 
review of private and VA medical records dated following 
separation from service do not appear to contain a diagnosis 
of a left hip disorder and VA medical records dated in June 
2001 and September 2002 listing the veteran's active problem 
being followed by the VA does not list a left hip disorder.  

Nevertheless, even assuming that the veteran currently has a 
left hip disorder, there is no medical evidence that suggests 
a left hip disorder is due to an injury, disease or event 
that occurred in service or that such a disorder was related 
to the veteran's service-connected left femur fracture.  As 
such, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left hip disorder.  

Given the medical evidence against the claim, for the Board 
to conclude that the a left hip disorder had its origin 
during service or is related to service or his service-
connected left femur disability in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Simply put, in absence of evidence that 
a left hip disorder is related to service or to his service-
connected disability, a grant of service connection is 
clearly not supportable.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a left 
hip disorder and service or his service-connected left femur 
disability by way of the notification letters from the RO to 
him, but he failed to do so.  A claimant has the 
responsibility to present in support of claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a nexus or relationship between his current 
disability and an injury, disease, or event in service or to 
his service-connected left femur disability.  While the 
veteran is clearly of the opinion that a left hip disorder is 
related to either service or to his service-connected left 
femur disability, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a left hip disorder, to include as secondary to the service-
connected left femur disability is not established.  


Psychiatric Disorder

The veteran's claim for service connection for a psychiatric 
disorder was previously considered and denied by the RO by a 
February 1985 rating decision.  The veteran was notified of 
that decision and of his appellate rights by way of a March 
1985 letter.  The veteran did not appeal that decision and 
that decision is final.  

The veteran subsequently requested that this claim for 
service connection for a psychiatric disorder be reopened, 
and a March 1999 rating decision determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran was notified of that 
decision and of his appellate rights by way of an April 1999 
letter.  While the veteran initiated an appeal by filing a 
Notice of Disagreement in April 1999 for several disorders 
addressed by the March 1999 rating decision, specifically 
service connection for peripheral neuropathy, left foot 
arthritis, an inguinal hernia, respiratory problem, allergies 
and nose surgery, no reference was made in that document to a 
psychiatric disorder.  However, despite the lack of a Notice 
of Disagreement to the RO's continuation of the denial of 
service connection for a psychiatric disorder, that issue was 
included in the April 2002 Statement of the Case.  

When the case was referred to the BVA for appellate review 
the Board determined that it was necessary to address a 
question pertaining to its jurisdictional authority to review 
the issue of whether new and material evidence had been 
received to reopen the claim for service connection for a 
psychiatric disorder.  Therefore, the Board notified the 
veteran of this situation in February 2004 by way of a letter 
to him that explained what a Notice of Disagreement consisted 
of, what the Board found in his case and what he needed to 
know, specifically that the Board was going to consider a 
potential jurisdictional defect in his case with respect to 
the issue of service connection for a psychiatric disorder.  
The veteran was notified that he had two options:  He or his 
representative could present written argument or additional 
evidence relevant to the jurisdictional issue, or may request 
a hearing before the Board to present oral arguments on the 
jurisdictional question.  The veteran indicated that he 
desired a hearing before the Board and he was afforded such a 
hearing in May 2005.  

VA laws and regulations prescribed specific procedures for 
review of a decision of the RO by the BVA.  After the RO 
makes a decision and informs a claimant of the decision, the 
claimant is also informed of is appellate rights and the 
procedure for exercising those rights.  Appellate review of 
an RO decision is initiated by filing a Notice of 
Disagreement and completed by the filing of a Substantive 
Appeal after a Statement of the Case is furnished by the RO.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  However, a 
claimant does not have an unlimited period of time in which 
to initiate appellate review.  A Notice of Disagreement must 
be filed within one year from the date of the mailing of the 
notice of the decision being appealed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  

The Board finds that in this case the veteran did not file a 
timely Notice of Disagreement to the March 1999 rating 
decision that determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for a psychiatric disorder.  The veteran 
clearly initiated an appeal for several disorders also denied 
by the March 1999 rating decision, but no document that can 
be construed as a Notice of Disagreement was submitted by him 
with respect to the RO's continuation of the denial of 
service connection for a psychiatric disorder.  Furthermore, 
by the time the RO issued the April 2002 Statement of the 
Case that included that issue as being on appeal, more than 
one year had elapsed since the veteran was notified of the 
March 1999 rating decision by way of the April 1999 letter.  
Testimony presented by the veteran at the May 2005 BVA 
hearing did not alter these facts.  

Consequently, the March 1999 rating decision that determined 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder became final when the veteran did not 
file a Notice of Disagreement within one year of being 
notified of that decision.  Therefore, the Board does not 
have jurisdiction to address that claim and the veteran's 
appeal in this matter must be denied.  


Evaluation of Left Femur Disability

The veteran essentially contends that the current evaluation 
assigned for his service-connected left femur disability does 
not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

As indicated above, the veteran is currently in receipt of a 
10 percent evaluation assigned under Diagnostic Code 5255 for 
his service-connected left femur disability, specifically 
described as residuals of a fracture of the left femur with 
left knee pain.  Under that Diagnostic Code, a 10 percent 
evaluation is for assignment for malunion of the femur with 
slight knee or hip disability, a 20 percent evaluation for 
moderate knee or hip disability, and a 30 percent evaluation 
for marked knee or hip disability. 

Other potentially applicable Diagnostic Codes that could 
provide for a higher evaluation for the veteran's left femur 
disability include Diagnostic Codes 5252, 5253, 5260 and 
5261.  Under Diagnostic Code 5252, a 20 percent evaluation is 
for assignment when limitation of flexion of the thigh is 
limited to 20 degrees and a 30 percent evaluation when 
limitation of thigh flexion is limited to 20 degrees.  Under 
Diagnostic Code 5253 a 20 percent evaluation is for 
assignment when there is limitation of abduction with motion 
lost beyond 10 degrees.  

Under Diagnostic Codes 5260 and 5261, evaluations can be 
assigned based on the limitation of motion of the leg.  Under 
Diagnostic Code 5260, a 10 percent evaluation is for 
assignment when flexion is limited to 45 degrees and a 20 
percent evaluation when there is limitation of flexion to 30 
degrees.  Under Diagnostic Code 5261, a 10 percent evaluation 
is for assignment when extension is limited to 10 degrees and 
a 20 percent evaluation when extension is limited to 15 
degrees.  

After reviewing the evidence of record the Board finds that 
entitlement to an evaluation in excess of 10 percent for the 
veteran's left femur disability is not warranted.  In this 
regard, VA medical records have not demonstrated the 
requisite limitation of flexion or extension of the leg, 
limitation of flexion of the thigh or limitation of abduction 
of the thigh to warrant higher evaluations. 

At the time of a VA examination performed in January 1990 
there was no indication of limitation of motion of the left 
lower extremity, although the examination indicated that 
there was crepitus and pain on motion.  At the time of a May 
1995 VA examination the examiner indicated that there was no 
swelling or deformities of the knee and there was no lateral 
instability of the left knee.  Range of motion of the left 
knee was described as 0 degrees of extension to 110 degrees 
of flexion.  Similarly, at the time of a June 1998 VA 
examination it was indicated that there were no episodes of 
dislocation or recurrent subluxation and that the range of 
motion of the left knee was from 0 to 140 degrees.  The 
examiner also indicated that there was no painful motion in 
all of the joints of the left leg.  He further indicated that 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement in all of the 
joints of the left leg.  The examiner did note that there was 
moderate crepitation in the left knee joint and that the 
veteran had a normal gait cycle.  Following the examination 
it was indicated that the veteran had a functional left knee 
and that on examination there was no pain or weakness 
associated with the service-connected residuals of the left 
femur fracture.  

More recently, the VA examination performed in June 2001 
showed the veteran reported that he had complaints of a 
burning-type pain that was continuous in the left lower 
extremity.  It was also indicated that the veteran reported 
that he experienced daily severe pain in both lower 
extremities.  On physical examination motion of the left knee 
was from 0 degrees of extension to 130 degrees of flexion and 
muscle testing was described as 5/5.  The examiner indicated 
that pain during the range of motion was present between 120 
degrees to 130 degrees of flexion.  There was no indication 
of instability and the left knee was described as nontender 
to palpitation at the left femur over the left knee.  

At the time of a VA examination performed in September 2002 
range of motion of the left knee was from 0 to 110 degrees 
and the examiner specifically indicated that there was no 
painful motion in the range of motion at the time of the 
examination.  The examiner did indicate that it was very 
difficult to examine the veteran because he was putting 
resistance to examination claiming severe pain, although the 
examiner stated that initially there was no objective 
evidence of painful motion while moving the knees.  There was 
no indication of any instability and it was noted that there 
was no edema, effusion, subluxation or dislocation at the 
left femur fracture site.  

Based on this record, the Board finds that the veteran does 
not meet the criteria for an evaluation in excess of 10 
percent.  In addition to the reports of the VA examinations 
the Board has also considered VA and private medical records 
associated with the claims file.  However, those records do 
not contain clinical findings inconsistent or at odds with 
those reported at the time of the various VA examinations 
performed between January 1990 and September 2002.  Simply 
put, the veteran has not demonstrated a degree of limitation 
of motion to warrant a higher evaluation under any of the 
Diagnostic Codes pertaining to limitation of motion of the 
leg or thigh.  Therefore, the Board finds that the veteran's 
left femur disability is productive of moderate knee 
disability thereby warranting the next higher 20 percent 
evaluation under Diagnostic Code 5255.  

In reaching this decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).



ORDER

Service connection for bilateral peripheral neuropathy, to 
include as secondary to the service-connected left femur is 
denied.  

Service connection for arthritis of the left foot, to include 
as secondary to the service-connected left femur disability, 
is denied. 

Service connection for an inguinal hernia, to include as 
secondary to the service-connected left femur disability, is 
denied. 

Service connection for a respiratory disorder is denied.  

Service connection for residuals of nose surgery is denied.  

Service connection for allergies is denied. 

Service connection for a back disorder, diagnosed as 
lumbosacral scoliosis, to include as secondary to a service-
connected left femur disability, is denied.  

Service connection for right knee arthritis, to include as 
secondary to the service-connected left femur disability, is 
denied.  

Service connection for a left hip disorder, to include as 
secondary to the service-connected left femur disability, is 
denied.  

A timely Notice of Disagreement was not received to initiate 
an appeal from a March 1999 rating decision that determined 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder, and the appeal with respect to this 
issue is dismissed.  

An evaluation in excess of 10 percent for residuals of a 
fracture of the left femur with left knee pain is denied


REMAND

A preliminary review of the record with respect to the claims 
for service connection for bilateral hearing loss and 
tinnitus, and whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hypertension, discloses a need for further development prior 
to appellate review.  With respect to the claims for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that the VA's duty to assist the veteran in developing 
the facts pertinent to his claim has not been completely 
satisfied, and that with respect to the claim of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for hypertension, that the VA's duty 
to notify has not been satisfied.  

With respect to the claim of whether new and material 
evidence has been submitted to reopen a previously denied 
claim for service connection for hypertension, further 
development is necessary in light of a decision of the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 
31, 2006).  In that case, the Court held, in part, that the 
VA's duty to notify a claimant seeking to reopen a claim 
previously denied included advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and that the VA must notify the claimant of the 
evidence and the information that was necessary to establish 
entitlement to the underlying claim for the benefits sought 
by the claimant.  It was further held that the VA must, in 
the context of a claim to reopen, look at the basis of the 
denial in the prior decision and provide a notice letter to 
the claimant that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found to be 
insufficient in the previous denial.  The notification letter 
provided to the veteran in connection with his claim to 
reopen the previously denied claim for service connection for 
hypertension does not comply with the Kent ruling.  
Consequently, this matter must be addressed prior to further 
appellate review.  

With respect to the claims for service connection for 
bilateral hearing loss and tinnitus, the Board notes that in 
a statement from the veteran dated in October 1990 he 
reported that he served in the U.S. Active Air Force Reserve 
between October 1978 and October 1987 and that during this 
time period audiological testing was conducted on two 
occasions that revealed hearing loss.  When the RO requested 
verification of the type of service the veteran performed 
between 1978 and 1987 they were informed in a response 
received in December 1985 that the veteran's Air Force 
service consisted of inactive duty for training.  However, 
personnel records pertaining to the veteran and his Army 
National Guard/United States Air Force Reserve point credit 
summary indicated that the veteran performed periods of 
active duty training at least between 1977 and 1981.  
However, the specific dates of the veteran's active duty 
training have not been verified.  This is significant because 
a service physical examination performed in August 1978 
contained no evidence of hearing loss, but periodic physical 
examinations performed in June 1979 and July 1981 both 
contained evidence of bilateral hearing loss.  

Further review discloses that the audiological examinations 
that the veteran reports were performed some time between 
1982 and 1984 at Kelly Air Force Base and in June 1985 at 
Homestead Air Force Base do not appear to be of record.  The 
VA's duty to assist includes ensuring that all service 
medical records are associated with the claims file.  Also, 
given that hearing loss was shown during a period of time in 
which the veteran was apparently performing periods of active 
duty training, the specific dates of the veteran's active 
duty training should be verified in order to determine 
whether the hearing loss demonstrated during that time period 
was incurred during a period of active duty training.  For 
these reasons, further evidentiary development is necessary 
with respect to the veteran's claim for service connection 
for hearing loss and the related claim for service connection 
for tinnitus.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should advise the veteran of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for hypertension.  Apart from 
other notice requirements applicable 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO should comply with the 
Court's guidance in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006) 
and advised the veteran of the evidence 
and information that would be necessary 
to reopen the claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for service connection.  
In doing so, the RO should advise the 
veteran of the element or elements 
required to establish service connection 
that were found to be insufficient at the 
time of the previous denial.  

2.  The RO should obtain verification of 
periods of active duty for training and 
inactive duty for training that the 
veteran performed with the United States 
Air Force Reserve between 1978 and 1987.  

3.  The RO should ensure that all service 
medical records pertaining to the 
veteran's service with the Air Force 
Reserve dated between 1978 and 1987 are 
associated with the claims file, and a 
specific request should be made for 
audiological examinations the veteran 
reported in October 1990 that he 
underwent between 1982 and 1984 while at 
Kelly Air Force Base with the 433rd 
Military Airlift Wing and in June 1985 
while stationed with the 482nd Hospital 
at Homestead Air Force Base, Florida.  

4.  After the development requested in 
the second and third paragraph has been 
completed, the RO should review the 
medical evidence of record and determine 
whether there is sufficient medical 
evidence to decide the veteran's claims 
for service connection for hearing loss 
and tinnitus.  If the information and 
evidence of record does not contain 
sufficient competent medical evidence to 
decide the claim, the RO should obtain a 
medical examination or medical opinion, 
as necessary.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


